J. S17045/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                    v.                    :
                                          :
E. J. STEWART,                            :        No. 1674 MDA 2019
                                          :
                         Appellant        :


      Appeal from the Judgment of Sentence Entered September 9, 2019,
               in the Court of Common Pleas of Bradford County
               Criminal Division at No. CP-08-CR-0000118-2018


BEFORE: PANELLA, P.J., STABILE, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                   FILED JUNE 16, 2020

        E. J. Stewart appeals from the September 9, 2019 judgment of

sentence, entered in the Court of Common Pleas of Bradford County, following

his resentencing on two counts of the summary offense of disorderly conduct.1

The trial court sentenced appellant to an aggregate term of incarceration of

20 to 180 days. Counsel filed a brief pursuant to Anders/Santiago2 and an

accompanying petition to withdraw as counsel. After careful review, we affirm

the judgment of sentence and grant counsel’s petition to withdraw.

        The record reflects that appellant’s convictions stem from an argument

he had with a neighbor of the mother of appellant’s nine-year-old child.


1   18 Pa.C.S.A. §§ 5503(a)(1) and (2).

2Anders v. California, 386 U.S. 738 (1967); Commonwealth v. Santiago,
978 A.2d 349 (Pa. 2009).
J. S17045/20

Commonwealth v. Stewart, 219 A.3d 241 (Pa.Super. 2019) (unpublished

memorandum *1; citing trial court opinion, 11/15/18). During the argument,

and in the presence of the child, appellant spewed profanities and threatened

to “blow [the neighbor’s] head off.” (Id.)

      After a bench trial, appellant was found guilty of three summary counts

of disorderly conduct under Sections 5503(a)(1),(2) and (3), and sentenced

to ten to ninety days’ imprisonment on each count, to be served consecutively.

On appeal, a previous panel of this court determined that the evidence was

insufficient to sustain appellant’s conviction under 18 Pa.C.S.A. § 5503(a)(3).

This court then vacated appellant’s judgment of sentence and remanded for

resentencing on appellant’s convictions under Sections 5301(a)(1) and (a)(2).

Stewart, supra (unpublished memorandum at *5).

      On remand, the trial court resentenced appellant to ten to ninety days’

imprisonment on each count, to be served consecutively. Appellant filed a

timely post-sentence motion,3 alleging that the sentence imposed was

excessive. The motion was denied and appellant timely appealed. The trial

court ordered appellant to file a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b). In response, appellant’s counsel filed


3 Under Pa.R.Crim.P. 720, a post-sentence motion was required because this
was not a trial de novo from a summary appeal. Here, appellant was
originally charged with terroristic threats, harassment and disorderly conduct.
18 Pa.C.S.A. §§ 2706, 2709 and 5503, respectively. Prior to trial, the charges
of terroristic threats and harassment were withdrawn and three counts of
disorderly conduct were added. Stewart, supra (unpublished memorandum
at *3).


                                     -2-
J. S17045/20

a statement of intent to file an Anders brief     4   The trial court then filed its

Pa.R.A.P. 1925(a) opinion. Appellant’s counsel filed an Anders brief and a

petition to withdraw.

      As a preliminary matter, to withdraw under Anders, court-appointed

counsel must satisfy certain technical requirements. First, counsel must

“petition the court for leave to withdraw and state that after making a

conscientious examination of the record, he has determined that the appeal is

frivolous.”   Commonwealth v. Martuscelli, 54 A.3d 940, 947 (Pa.Super.

2012), quoting Santiago, 978 A.2d at 361. Second, counsel must file an

Anders brief, in which counsel:

              (1) provide[s] a summary of the procedural history
              and facts, with citations to the record; (2) refer[s] to
              anything in the record that counsel believes arguably
              supports the appeal; (3) set[s] forth counsel’s
              conclusion that the appeal is frivolous; and(4) state[s]
              counsel’s reasons for concluding that the appeal is
              frivolous. Counsel should articulate the relevant facts
              of record, controlling case law, and/or statutes on
              point that have led to the conclusion that the appeal
              is frivolous.

Santiago, 978 A.2d at 361.

      With respect to the briefing requirements, “[n]either Anders nor

McClendon requires that counsel’s brief provide an argument of any sort, let

alone the type of argument that counsel develops in a merits brief. [W]hat




4 Counsel incorrectly captioned his statement of intent to file an Anders/
McClendon brief as a “concise statement of matters complained of on
appeal.” See Pa.R.A.P 1925(c)(4).


                                       -3-
J. S17045/20

the brief must provide under Anders are references to anything in the record

that might arguably support the appeal.” Santiago, 978 A.2d at 359, 360.

      Finally, counsel must furnish a copy of the Anders brief to his client and

“advise[] him of his right to retain new counsel, proceed pro se or raise any

additional points that he deems worthy of the court’s attention, and attach[]

to   the   Anders   petition   a   copy    of   the   letter   sent   to   the   client.”

Commonwealth v. Daniels, 999 A.2d 590, 594 (Pa.Super. 2010) (citation

omitted). “[If] counsel has satisfied the above requirements, it is then this

Court’s duty to conduct its own review of the trial court’s proceedings and

render an independent judgment as to whether the appeal is, in fact, wholly

frivolous.”   Commonwealth v. Goodwin, 928 A.2d 287, 291 (Pa.Super.

2007) (en banc) (quotation marks and quotation omitted).

      Initially, we note that counsel has attached his petition to withdraw to

his Anders brief. The more desirable practice is to file a separate motion to

withdraw. Commonwealth v. Frischetti, 669 A.2d 399, 400 (Pa.Super.

1995). Nevertheless, our review of counsel’s petition to withdraw, supporting

documentation, and his Anders brief reveals that he has substantially

complied with all of the foregoing requirements. Furthermore, counsel also

furnished a copy of the brief to appellant, advised him of his right to retain

new counsel, proceed pro se, and/or raise any additional points that he deems

worthy of this court’s attention, and attached to his brief a copy of the letter

sent to appellant. The letter properly advised appellant of his rights under



                                          -4-
J. S17045/20

Commonwealth v. Millisock, 873 A.2d 748, 751-752 (Pa.Super. 2005). As

counsel has complied with all of the requirements set forth above, we conclude

that counsel has satisfied the procedural requirements of Anders.          We,

therefore, proceed to conduct an independent review to ascertain whether the

appeal is frivolous.

      Counsel’s Anders brief raises the following issue:

            Did the trial court abuse its discretion when it
            sentenced [a]ppellant to an aggregate sentence of
            20 days to 180 days?

Anders brief at 3.     Appellant challenges the discretionary aspects of his

sentence.

            [T]he proper standard of review when considering
            whether       to  affirm     the    sentencing      court’s
            determination is an abuse of discretion. . . . [A]n
            abuse of discretion is more than a mere error of
            judgment; thus, a sentencing court will not have
            abused its discretion unless the record discloses that
            the judgment exercised was manifestly unreasonable,
            or the result of partiality, prejudice, bias or ill-will. In
            more expansive terms, our [c]ourt recently offered:
            An abuse of discretion may not be found merely
            because an appellate court might have reached a
            different conclusion, but requires a result of manifest
            unreasonableness, or partiality, prejudice, bias, or
            ill-will, or such lack of support so as to be clearly
            erroneous.

            The rationale behind such broad discretion and the
            concomitantly deferential standard of appellate review
            is that the sentencing court is in the best position to
            determine the proper penalty for a particular offense
            based upon an evaluation of the individual
            circumstances before it.




                                       -5-
J. S17045/20

Commonwealth v. Moury, 992 A.2d 162, 169-170 (Pa.Super. 2010)

(citation omitted; brackets in original).

               Challenges to the discretionary aspects of sentencing
               do not entitle an appellant to review as of right.
               Commonwealth v. Sierra, [752 A.2d 910, 912
               (Pa.Super. 2000)].       An appellant challenging the
               discretionary aspects of his sentence must invoke this
               [c]ourt’s jurisdiction by satisfying a four-part test:

                     [W]e conduct a four-part analysis to
                     determine: (1) whether appellant has
                     filed a timely notice of appeal, see
                     Pa.R.A.P. 902 and 903; (2) whether the
                     issue was properly preserved at
                     sentencing or in a motion to reconsider
                     and modify sentence, see Pa.R.Crim.P.
                     [720]; (3) whether appellant’s brief has
                     a fatal defect, Pa.R.A.P. 2119(f); and
                     (4) whether there is a substantial
                     question that the sentence appealed
                     from is not appropriate under the
                     Sentencing     Code,    42    Pa.C.S.A.
                     § 9781(b).

Moury, 992 A.2d at 170 (citation omitted; brackets in original).

         Here, appellant filed a timely notice of appeal and counsel included the

requisite Rule 2119(f) statement in his Anders brief.             In appellant’s

post-sentence motion, he raised the following issue: “[Appell]ant feels the

sentence is excessive.” (Appellant’s post-sentence motion, 9/16/19 at ¶4.) A

reading of counsel’s Anders brief, however, reveals that appellant’s challenge

to his sentence is that it is excessive because he was acting to protect his

child.    (Anders brief at 12.) Appellant did not identify the reason why he

claims his sentence is excessive in his post-sentence motion and arguably



                                       -6-
J. S17045/20

waived the challenge he now raises. Because counsel has filed an Anders

brief, however, we will consider the issue on appeal. See Commonwealth v.

Lilley, 978 A.2d 995, 998 (Pa.Super. 2009) (holding that Anders requires

this court to review issues otherwise waived on appeal). Accordingly, we must

now determine whether appellant raises a substantial question.

            In determining whether a substantial question exists,
            this [c]ourt does not examine the merits of whether
            the sentence is actually excessive. Rather, we look to
            whether the appellant has forwarded a plausible
            argument that the sentence, when it is within the
            guideline    ranges     is    clearly   unreasonable.
            Concomitantly, the substantial determination does not
            require the court to decide the merits of whether the
            sentence is clearly unreasonable.

Commonwealth v. Swope, 123 A.3d 333, 340 (Pa.Super. 2015) (citation

omitted).

      We determine whether an appellant raises a substantial question on a

case-by-case basis. See Swope, 123 A.3d at 338. “A substantial question

requires a demonstration that the sentence violates a specific provision of the

Sentencing Code or a particular fundamental norm underlying the sentencing

process.” Commonwealth v. Fisher, 47 A.3d 155, 159 (Pa.Super. 2012)

(citation and quotation marks omitted), appeal denied, 62 A.3d 378 (Pa.

2013).

      Here, appellant claims that the trial court abused its discretion by

imposing an “unduly” harsh sentence which was inappropriate because “the

[incident] arose [out] of a sense of protection for his family member.”



                                     -7-
J. S17045/20

(Anders brief at 12.) “[A] bald assertion that a sentence is excessive does

not by itself raise a substantial question justifying this [c]ourt’s review of the

merits of the underlying claim.” Commonwealth v. Harvard, 64 A.3d 690,

701 (Pa.Super. 2013) (citation omitted), appeal denied, 77 A.3d 636 (Pa.

2013). Moreover, the sentencing guidelines do not apply to summary

offenses.5 Additionally, Pa.R.Crim.P. 106(c)(2) provides that a person

convicted of a summary offense “may be sentenced to a term of

imprisonment, the maximum of which is not more than 90 days.”

        Here, the record reflects that appellant’s sentences do not exceed the

statutory maximum for each summary offense. Moreover, appellant has failed

to identify a violation of any provision of the Sentencing Code. Therefore,

appellant’s bald assertion fails to raise a substantial question.

        Nevertheless, we note that at resentencing the trial court incorporated

the reasons for the sentence as stated at the first sentencing hearing;

specifically, appellant’s recidivism, as follows:

             We start off with 2008 . . . with simple assault, 2014
             harassment, 2016 disorderly conduct – fighting, 2017
             and 2018 two more harassment offenses. He has
             received fines and costs for all of those, that’s giving,
             sending a message that it’s okay we’ll just give you a
             fine and have you pay the costs again and [], enough
             is enough. It’s time to take these more seriously and
             try to put a stop to this behavior. If the fines and
             costs weren’t going to do it hopefully a short period of
             incarceration well [sic] put a stop to this type of
             behavior.


5   See 204 Pa.Code § 303.1(a).


                                       -8-
J. S17045/20

Notes of testimony, 9/9/19 at 3-4. Accordingly, we find no abuse of discretion.

      Finally, our independent review of the entire record reveals no additional

non-frivolous claims.6 Therefore, we grant counsel’s petition to withdraw and

affirm appellant’s September 9, 2019 sentence.

      Judgment of sentence affirmed. Petition to withdraw granted.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/16/2020




6 “Because [a]ppellant had the benefit of a direct appeal, he is barred from
raising any issues other than a challenge to the sentence imposed on remand.”
Commonwealth v. Williams, 151 A.3d 621, 625 (Pa.Super. 2016) (citation
omitted), affirmed, 221 A.3d 262 (Pa. 2019).


                                     -9-